Title: To Thomas Jefferson from William Short, 30 November 1789
From: Short, William
To: Jefferson, Thomas



My Dear Sir
Paris Nov. 30. 1789

My last was of the 25th. and sent by the English Packet under cover to Mr. Parker’s correspondent in New York. Count de Moustier and Mr. McCartey had both arrived in Paris previous to that date and both brought letters for me from Mr. Jay and Colo. Hamilton but did not deliver them till since the departure of that letter. My conversation with those gentlemen has changed my doubts about your return into a certainty of your remaining at New York. They assure me that it is impossible you should resist the President who has set his heart in such a manner on your accepting the place of Secretary of State as will induce him to press, sollicit and beg it of you. They add that his sollicitations and intreaties are so seldom given that they cannot be given in vain. All that I can put in opposition to this is the firmness with which you persist in your purposes, and after weighing the matter and considering  that when you left Paris you could not be master of the subject as you did not know the nature of the place to be offered nor the manner of its being offered, and had not before you the immediate prospect of a sea voyage to Europe which necessarily involved a second on return, I cannot longer doubt that you will prefer holding a place the most agreeable in America without comparison and where your services are so imperiously required by your country, to returning to Paris.—In this state of mind I cannot help repeating to you the subject of a former letter, although it is so personal as somewhat to embarrass me even in writing to you to whom I have been long accustomed to lay open the inmost foldings of my heart.—I consider you then my dear sir at present as Secretary of State and of course directing the department of foreign affairs. When I reflect cooly on this matter I feel a confidence which leaves me without anxiety, arising from what I know of your opinion of the place here and of the person who at present fills it. It seems to me certain that you will at least during the absence of Count de Moustier be satisfied with the grade of Chargé des affaires here and in that case I should have nothing to apprehend. Still as we are told by Mde. de Brehan and her son that several people are trying already to succeed you I cannot help mentioning it. They speak of Cyrus Griffin and say also that it is expected G. Morris will make great exertions. The latter came to see me a day or two ago and after a good deal of conversation on the subject told me I should certainly be named Minister Plenipotentiary here. I answered him that I rather supposed there would be only a chargé des affaires for the present and that I did not doubt I should be continued in that case, adding that my being so little known in America would probably be an objection to my having a superior grade. He added I was well known to the President and Secretary of State and that nothing more was necessary, and that the United States owed a Minister to this court &c. &c. I took this as I ought to do without changing my opinion the one way or the other and not doubting he would use some endeavours in the business by means of his friends. Being persuaded that the first of the persons in question cannot be supposed proper for this place, and knowing that you must feel the objections which may be made to a person in commerce and which are applicable to the second without adding others, I cannot suppose it necessary to enlarge on a subject which is far from being agreeable to me. Still I will mention an example of what I  mean by objections to persons in commerce, as it is a case in point and has happened since your departure. My opinion was that the continuation of the premium on flour &c. was a thing to be desired by America, and I pressed it on M. de Montmorin. Mr. M——s in his conversations with me used many arguments to shew that the premium would not bring to France one pound of flour the more and would only serve to make France as well as other foreigners pay more dearly for it in America. I asked him if that would not be a good circumstance for America as it enabled her for the same commodity to receive an additional quantity of the article given in return. He added that he did not think it advantageous that the productions of America should be of an advanced price as it influenced manufactures and produced bad effects in many ways. This did not however change my opinion. Mr. M was then in treaty with Mr. Necker for a contract of flour &c., and it was evidently not for the advantage of the merchant that the premium should be given. The day after the date of the renewal of the premium, the President of the Committee of subsistance told M. de la fayette that it could not be renewed on account of a contract made by the minister on this subject. Mirabeaus motion in the national assembly I am persuaded was the only cause of the premium being renewed and it is dated the 5th. the same day of the motion. I had occasion to see Mr. Necker some days after and he told me he himself was an enemy to the premium and for reasons precisely the same with those which Mr. Morris had mentioned to me. Although the President of the committee of subsistance was mistaken in supposing the contract made with a condition against the premium being given, still it proves that the thing had been agitated, and what leaves no doubt is that Mr. M said more than once that no person could be so mad as to make a contract if a premium were at the same time to be offered to the commerce in general.
Mr. Necker mentioned some time ago in a memorial to the assembly which I then sent to Mr. Jay, that there was a possibility of a loan on the security of our debt. Although he stated the matter as a loan I was informed by one of his friends that he was in treaty to sell it to a Dutch house. Knowing that a very considerable sacrifice would be exacted I thought it my duty to speak to him or M. Montmorin on the subject, and without committing Congress let them know what was the present state of that affair, and the probability of its being reimbursed sooner than due, viz. I told  them that the bankers of the U.S. were of opinion it could be transferred to Holland without loss, and I knew you had it at heart, leaving them to infer from thence what would be the decision of Congress. Mr. Necker told me the extreme want of money particularly in a foreign country so as to restore the exchange which was at present ruinous, had made them try every thing and among others our debt but that it had been some time since he had heard any thing on the subject from Amsterdam and did not suppose the proposition would be continued. When I told him the rise our credit had taken he seemed surprized and let me see clearly he had counted so little on the debt as to suppose it a good operation in finance to have secured something on it. In the mean time Mr. Van Staphorst was uneasy and wished me to see again and again the Minister. Being persuaded however that Mr. Necker would rise in his demands beyond the expectation of the Dutch house in treaty with him I had no apprehension he would conclude any thing without my knowing it. Some days ago a renewal of the proposition came by express from Amsterdam in which the Bankers of the U.S. were united with the Dutch house (Mr. Grand’s son is one of the house). They exacted a very great sacrifice, yet to have cash Mr. Necker was disposed to treat. Jacob Van Staphorst was now united with Mr. Grand’s son to negotiate the affair; their house had already joined from an apprehension that the business would otherwise be concluded without them. Count de Moustier had now arrived and having said every where that he was authorized by Congress to prevent any negotiation of the sort, J. Van Staphorst readily caught hold of this opportunity to prevent the negotiation telling Grand he could not do what would be disagreeable to Congress. Thus stands that affair.—At the same time Parker united with the house of Le Coulteux and I believe Van Staphorst also, made another proposition to Mr. Necker. It was to pay immediately in French effects due at Amsterdam the sum of 34. millions, our capital. The arrears of interest which alone they insisted should be relinquished to them on the principle that they paid the minister ready money for a debt which became payable by degrees only and at distant periods. Mr. Necker in the first instant seemed delighted at the proposal; but ended with taking time to consider. The proposal was made two days ago. I have made no opposition to the latter proposal because it is advantageous to France, by no means dishonorable for America, and falls in with the views which the Secretary of the treasury has communicated  to me, viz. to have a proposition made from France to suspend the payment of the installments due and to become due for five or six years on condition that the arrears of interest should be immediately secured and measures taken for their regular payment in future. This was what he had mentioned to Count de Moustier also as he writes me, although he stated to me on his arrival here that his authority went much further. The company offers to subscribe to these proposals of the Secretary of the treasury if they become our [creditors]. Since writing the above I have learned from Parker that he has joined Mr. Morris in his plan, who has reduced the affair to writing and is coming to communicate it to me. He means to push the speculation with Mr. Necker and M. Montmorin and has hopes of succeeding in which case they expect to make a fortune by purchasing the French effects at their present low rate. They agree now to give not only the amount of the capital of our debt but of the interest also already due.
Mr. Necker’s plan of finance still continues to be debated two days in each week. It meets with considerable opposition. It is even apprehended that the aristocratic party, who will oppose any plan that had the air of preventing the disorder which they wish for, and the enragés as they are called, i.e. Mirabeau, Barnave &c. will unite for the first time, to prevent the plan’s passing. It will probably be decided in five or six days from this time. The system of finance and the constitution now occupy the assembly. They are at present treating the article of municipalities. The principles of unbounded liberty still reign in the assembly. They decided yesterday that in future Corsica should be considered as a part of France, enjoying equal privileges &c. &c. The exiles and particularly Paoli are allowed to return. Nothing has yet been done with respect to their islands.
The provinces of Flanders and Hainault have just joined in the revolt with Brabant. They are about forming a confederation. Several of the Imperial officers have given up their commissions and among them Count D’Arberg who was second in command. Reinforcements are ordered from Bohemia for the low countries. As yet Prussia Holland and England do not venture to declare openly for the patriots. Still it is not doubted that some or all of these powers aid them. Hitherto they have been in every instance successful against the troops.
The only book that has been read here for some time except  those relative to the revolution, is the continuation of Rousseaus confessions. As it treats of persons well known here, many of whom are still living it is read with unexampled avidity. The secret history of Mde. D’Houdetot and St. Lambert, and Rousseau’s passion for the former is stated fully. I have not seen her since its appearance. It is difficult to say whether she will not be pleased with what is said. She is represented in such flattering colors that most people imagine few women in Paris would be displeased to be treated in that manner. She is there the model of fidelity to her lover though absent, and that as you know is the only fidelity which is valued here.—Poor Grimm is handled in a very different style. It is impossible to conceive any thing more low, intriguing, and base than he is represented to have been. It is evident the picture is high colored. Still it must give him much uneasiness. He has been exceedingly ill for some time past, and came out to day for the first time. It is supposed this book has had a considerable influence on him.
M. de Moustier much to the surprize of every body speaks in the highest terms of America. Mde. de Brehan also tells me she regrets it very much. She is outrageous at the measures that have prevailed and still prevail here. De Moustier is more moderate but by no means an enragé.—I received letters by Count de Moustier and another conveyance from Mr. Jay, inclosing one from the President to the King. He tells me my commission has not been made out on account of some want of formality in the office of foreign affairs which I did not understand.—I shall continue to address my letters to him until I learn he has quitted the office. I inclose you a letter from Mde. de Corny, who is fully persuaded you will not be able to return. The son of Mde. de Brehan seems to have impressed her fully with this idea, and she expresses her regrets which I believe sincere. Be assured my dear Sir of the inviolable attachment of your friend & servant,

W. Short

